Citation Nr: 1448817	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 30, 2009 for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to October 2005, with additional Reserve service.  He is a recipient of the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2010 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran in this case testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain documents that are duplicative or irrelevant to the issues on appeal.

The issue of entitlement to an increased rating for traumatic brain injury (to include headaches, decreased concentration, and light sensitivity) was raised by the Veteran at the May 2014 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the June 2006 rating decision, which denied entitlement to service connection for PTSD, is final.

2.  The Veteran first received VA treatment for PTSD on March 24, 2009, and submitted a formal claim of entitlement to service connection for PTSD within one year of that date.  The VA report of examination may therefore be accepted as an informal claim for benefits.

3.  No communication or evidence was received since the June 2006 final denial and prior to March 24, 2009 which could be interpreted as an informal or formal claim to reopen the Veteran's previously disallowed claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of March 24, 2009, but no earlier, for the award of service connection for PTSD have been met; an effective date earlier than March 24, 2009 is not assignable by law.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran and his representative had an opportunity to participate in the claims process, including through testimony and argument presented at the May 2014 Travel Board hearing.  At the hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  The RO has also obtained all available pertinent evidence, and the Veteran has not identified any additional evidence related to the issue decided herein.  In sum, the Board finds no indication that there is any additional evidence to be submitted or obtained in the current appeal. Thus, the Veteran is not prejudiced by the Board proceeding with appellate review.  Moreover, regarding the question of entitlement to an effective date, the law is dispositive, and where the law determines the outcome further development is not indicated.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110;38 C.F.R. § 3.400. When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  Id. 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Here, the Veteran asserts that service connection for PTSD should be given an effective date of November 2005, the date that he first submitted a claim of entitlement to service connection for PTSD.  The Veteran's first claim was received on November 5, 2005, approximately one month after his separation from active duty and two months after returning from service in Iraq.  The Veteran was scheduled for a series of VA examinations for various health disorders that he had claimed, but he did not appear for any of the examinations.

In June 2006, the RO issued a rating decision denying the Veteran's claims, including PTSD, on the basis that he did not appear for the examinations and insufficient evidence existed to determine his current disabilities.  Although notified of the denial, the Veteran did not initiate an appeal of the June 2006 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The RO's June 2006 denial of this claim is final and is not subject to revision on the same factual basis.  Since the June 2006 rating decision, there is no correspondence from the Veteran dated prior to October 2009.

On March 24, 2009, the Veteran visited a VA treatment facility for the first time in order to establish medical care there.  He was diagnosed with PTSD and adjustment disorder with depression.  A December 2009 VA examination found that the Veteran had PTSD which was more likely than not directly related to combat exposure in Iraq.  The RO reopened the claim and in April 2010 granted service connection to PTSD, effective October 30, 2009.

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  A VA report of examination or hospitalization or evidence from a private physician or layman may also be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.

When a Veteran has previously submitted a claim that was then denied, the date of outpatient treatment at a VA facility may be accepted as the date of receipt of an informal claim if a formal claim specifying the benefit sought is received within one year of that date.  38 C.F.R. §§ 3.155(a), 3.157(b).  In this case, the Veteran began receiving VA treatment for PTSD in March 2009, and in October 2009 he submitted a claim of entitlement to service connection for PTSD.  The date the Veteran first began receiving treatment for PTSD may therefore be accepted as the date of the current claim on appeal, and an effective date of March 24, 2009 may be granted.

There is no legal basis, however, that would allow the Board to assign an effective date any earlier than March 24, 2009.  

The June 2006 rating decision is final, and the Board has no authority to revisit its findings in the absence of any clear and unmistakable error.  See 38 C.F.R. §§ 3.104, 3.105 (2014).  The effective date assigned for a claim reopened after final disallowance can be no earlier than the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  There is no document in the record since the prior denial that might be construed, even in the broadest sense, as a claim prior to March 24, 2009.  The Veteran had not received any psychiatric treatment at VA prior to March 24, 2009, and has indicated that he only began receiving private psychiatric treatment more recently.  The Veteran submitted evidence that he took Family Medical Leave from October 2005 to January 2006 due to PTSD, but this event occurred prior to the June 2006 final rating decision, and therefore cannot be construed as an informal claim to reopen that decision.

The Board acknowledges and sympathizes with the Veteran's assertions that he was already suffering from PTSD in 2005 and that his symptoms made it difficult for him to understand the claims process and to follow through with an appeal of the June 2006 denial of the claim.

Unfortunately, the Board is bound by law and applicable regulations regarding when an effective date may be assigned.  In the absence of any claim, either formal or informal, of service connection for PTSD within the record and dated prior to March 24, 2009, there is no basis under law to assign an earlier effective date than March 24, 2009.


ORDER

Entitlement to an effective date of March 24, 2009, but no earlier, for PTSD is granted.



REMAND

At the May 2014 Board hearing, the Veteran testified that he was having psychiatric symptoms more severe than those indicated at his December 2009 VA examination, including suicidal ideation, frequent absence from work, and memory loss.  The Board therefore finds that this issue must be remanded in order to afford the Veteran a more current VA psychiatric examination.

The Veteran also testified in May 2014 that he has received additional mental health care from the Providence Vet Center in Warwick, Rhode Island and from private health care providers Dr. Heitman in Hope Valley and Dr. Sherman at the Providence Center.  These records may be directly relevant to the issue of the current severity of the Veteran's PTSD and must be obtained and reviewed prior to further adjudication.  Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain treatment records from the Providence VA Medical Center dated from October 2009 to March 2010 and since August 2011, and all records from the Providence Vet Center in Warwick, Rhode Island.

2. Send the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain private treatment records from Dr. Heitman in Hope Valley and Dr. Sherman at the Providence Center, as well as any additional private medical evidence pertaining to mental health treatment.

Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, then AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.

3. After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's PTSD.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact.  
The examiner is asked to specifically consider the Veteran's VA treatment records and their significance and to address the Veteran's lay statements asserting that he has suicidal ideation, short-term and long-term memory loss, fatigue, frequent absence from work, and headaches that may be aggravated by PTSD.

4. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not fully granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


